DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… displays a plurality of items based on a connector being connected. The plurality of items includes a first item for designating a first connection setting for the providing of the first power, a second item for designating a second connection setting for the receiving of the second power, and a third item for designating a third connection setting for periodically switching between the first connection setting and the second connection setting. The connecting of the configuration pin to the connector control circuit is based on a selected one of the connection settings …” because Li does not disclose displaying item relating to a “mode” in which the electronic device periodically switches between a master and a slave; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Li’s displaying of items for configuring an apparatus with Type C USB interface (Fig. 3C-3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; and [0096]-[0097]) with Setiawan’s Type-C USB connector with DRP that may be configured to alternate between DFP and UFP (Fig. 2-3; [0029]-[0035]; and [0075]), the resulting combination of the references would further teaches/suggests the above claimed features for displaying item for selecting the Type-C USB connector to operate in DRP state that may be configured to alternate/periodically switch between DFP/master and UFP/slave.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claim 21, the examiner will also apply the above response for independent claim 1 towards independent claim 21.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US Pub.: 2017/0161226) in view of Setiawan et al. (US Pub.: 2017/0344508) and LEI et al. (US Pub.: 2017/0177530).

As per claim 1, Gerber teaches/suggests an electronic device comprising: a display (e.g. Fig. 13, ref. 358: [0037]-[0038]; [0046]-[0049]); circuit (e.g. Host module 176 and Client module 178 in Fig. 7) configured to couple to an external electronic device (e.g. Fig. 7, ref. 164) or configured to couple to the external electronic device (e.g. Fig. 7, ref. 164); a connector (e.g. associated with connector for Type-C cable 166 in Fig. 7) configured to be electrically connected to the external electronic device (e.g. Fig. 7, ref. 164), the connector configured to connect the external electronic device (e.g. Fig. 7, ref. 164) accordingly and to connect the external electronic device (e.g. Fig. 7, ref. 164) accordingly; and a processor (e.g. Fig. 13, ref. 332) configured to: operating with the connector (e.g. associated with connector for Type-C cable 166 in Fig. 7) being connected to the external electronic device (e.g. Fig. 7, ref. 164), operate the electronic device accordingly with the external electronic device or operate with the external electronic device accordingly (Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; and [0046]-[0054])
Gerber does not teach the electronic device comprising 
a connector control circuit configured to provide first power to device or to receive second power from device;
the connector including a configuration pin configured to connect to the connector control circuit; and
the processor configured to:
based on being connected, control the display to display a plurality of items including a first item for designating a first connecting setting for the providing of the first power, a second item for designating a second connecting setting for the receiving of the second power, and a third item for designating a third connecting setting for periodically switching between the first connecting setting and the second connection setting,
based on a user input, select one of the first connection setting, the second connection setting, or the third connecting setting;
control connecting of the configuration pin to the control circuit, based on the selected connection setting, and
control the display to display an indication about the electronic device providing the first power to device according to the first connecting setting, receiving the second power from device according to the second connection setting, or periodically providing the first power to the external electronic device and receiving the second power from the external device according to the third connecting setting.
Setiawan teaches/suggests an electronic device comprising: a connector control circuit (e.g. associated with Rp and Rd in Fig. 3) configured to provide first power to device (e.g. associated with USB Type-C connector configured to operate as DFP for providing power, wherein DRP may operate as DFP) or to receive second power from device (e.g. associated with USB Type-C connector configured to operate as UFP for receiving/consuming power, wherein DRP may operate as UFP); the connector (e.g. associated with DRP 32 or DRP 40 in Fig. 3) including a configuration pin (e.g. associated with CC1/CC2 in Fig. 3) configured to connect to the connector control circuit (e.g. associated with Rp and Rd in Fig. 3); and including a first for designating a first connecting setting for the providing of the first power (e.g. associated with USB Type-C connector configure to operate as DFP for providing power), a second for designating a second connecting setting for the receiving of the second power (e.g. associated with USB Type-C connector configure to operate as UFP for receiving/consuming power), and a third for designating a third connecting setting for periodically switching between the first connecting setting and the second connection setting (e.g. associated with USB Type-C connector configure to operate as DRP that may alternate between the two port states, that is alternating between DFP and UFP); select one of the first connecting setting (e.g. associated with USB Type-C connector configure to operate as DFP), the second connecting setting (e.g. associated with USB Type-C connector configure to operate as UFP) or the third connecting setting (e.g. associated with USB Type-C connector configure to operate as DRP) (i.e. USB Type-C connectors may be configure to operate as the downstream facing port (DFP), the upstream facing port (UFP) or the dual role port (DRP): [0029]); control connecting of the configuration pin to the connector control circuit, based on the selected connection setting (e.g. associated with control the connection of CC pin(s) to Rp and Rd based on the selected connection setting for the USB Type-C connectors), and the electronic device providing the first power to the device according to the first connecting setting (e.g. associated with DRP operating according DFP for providing power), receiving the second power from the device according to the first connecting setting (e.g. associated with DRP operating according UFP for receiving/consuming power), or periodically providing the first power to the external electronic device and receiving the second power from the external device according to the third connecting setting (e.g. associated with DRP alternating between the two ports states, such as alternating between DRP for providing power and UFP for receiving/consuming power: [0029]  (Fig. 2-3; [0029]-[0035]; and [0075]).
LEI teaches/suggests an electronic device comprising: a processor configured to, based on being connected, control the display to display a plurality of items including a first item, a second item, and a third item (e.g. by combining displaying of item for configuring apparatus with Type C USB interface with Setiawan’s Type-C USB with DRP that may be configured as DFP, UFP or alternate between DFP and UFP, the resulting combination of the references would further teaches/suggests the above claimed features); based on a user input for selecting an item among the plurality of items (e.g. operating based on user selection); and control the display to display an indication about the electronic device (e.g. associated with displaying switching success information: Fig. 3D; [0051]) (Fig. 3C-3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; and [0096]-[0097]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Setiawan’s circuit architecture and LEI’s user selection into Gerber’s electronic device for the benefit of avoiding undesirable problems, such as voltage ringing on the CC line, reduced power efficiency during start transmission, and false triggering of a receiver within an upstream USB type-C connector (Setiawan, [0008]) and improving the convenience of data interaction between two apparatus (LEI, [0031]) to obtain the invention as specified in claim 1.

As per claim 2, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device wherein the connector control circuit comprises a first circuit configured to provide the first power to the external electronic device (e.g. associated with circuitry such as Rp when the USB Type-C connector configure to operate as DFP for providing power) and a second circuit configured to receive the second power from the external electronic device (e.g. associated with circuitry such as Rd when the USB Type-C connector configure to operate as UFP for receiving/consuming power), and wherein the electronic device further comprises a switch (e.g. Setiawan, Fig. 3, ref. 42, 46) configured to selectively connect the configuration pin to one of the first circuit or the second circuit (e.g. Setiawan, associated with CC pin(s) connect to either Rp or Rd in Fig. 3) based on the selected connection setting (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 3, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the processor is configured to determine whether the electronic device operates in a first state or a second state based on electronic device providing the first power to the external electronic device or receiving the second power from the external electronic device (e.g. associated with determining the electronic device operating in host state for providing the first power or client state for receiving the second power) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 4, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the first state is a state in which the electronic device operates as at least one of a host, a source, or a downstream facing port (DFP) (e.g. Gerber, Fig. 7, ref. 176; Setiawan, [0029]-[0030]; and LEI, [0023]; [0029]), and the second state is a state in which the electronic device operates as at least one of a client, a sink, or an upstream facing port (UFP)  (e.g. Gerber, Fig. 7, ref. 178; Setiawan, [0029]-[0030]; and LEI, [0023]; [0029]) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 5, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the processor is configured to control to connect the configuration pin to the connector control circuit (e.g. associated with Rp and Rd) based on the first connecting setting for a first part of a first time period (e.g. associated with the first part of a period of time where the electronic device is first configured as a host/master/source or client/slave/sink) and to the connector control circuit (e.g. associated with Rp and Rd) based on the second connecting setting for a second part of the first time period different from the first part of the first time period (e.g. associated with the second part of the period of time where the electronic device is then subsequently configured as a client/slave/sink or host/master/source), based on the selecting of the third connection setting (e.g. associated with the USB Type-C connector configure to operate as DRP alternating between the two ports states, such as alternating between DRP state for providing power and UFP state for receiving/consuming power) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 6, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 5 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the second part of the first time period is a remainder of the first time period after the first part of the first time period (e.g. associated with the second part of the period of time where the electronic device is then subsequently configured as a client/slave/sink or host/master/source for the remaining time after the first time period) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 9, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the processor is configured to control to send a request to the external electronic device for providing the second power based on the electronic device being determined to operate in the second state (e.g. associated with level changing instruction being send to the external electronic device to have the external electronic device switch from slave/sink/client to master/source/host or master/source/host to slave/sink/client) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 10, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein, based on an internal request from the electronic device for changing an operation state from of the electronic device to the second state while the electronic device operates in the first state, the processor is configured to control to connect the configuration pin to the connector control circuit (e.g. associated with Rp and Rd) based on the second connection setting and to send, to the external electronic device a request for providing the second power (e.g. associated with the electronic device switching from master/source/host to slave/sink/client or slave/sink/client to master/source/host, and the external electronic device switch from slave/sink/client to master/source/host or master/source/host to slave/sink/client) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 11, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 3 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein, based on an external request received from the external electronic device for changing an operation state of the electronic device to the second state while the electronic device operates in the first state, the processor is configured to control to connect the configuration pin to the connector control circuit (e.g. associated with Rp and Rd) based on the second connection setting (e.g. associated with the external electronic device switch from slave/sink/client to master/source/host or master/source/host to slave/sink/client, and the electronic device switching from master/source/host to slave/sink/client or slave/sink/client to master/source/host) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claim 12, Gerber, Setiawan and LEI teach/suggest all the claimed features of claim 1 above, where Gerber, Setiawan and LEI further teach/suggest the electronic device comprising wherein the connector is a universal serial bus (USB) type-C connector (Gerber, [0027]; [0037]; Setiawan, [0029]; and LEI, [0022]) (Gerber, Fig. 7; Fig. 13; [0025]; [0028]; [0037]-[0038]; [0046]-[0054]; Setiawan Fig. 2-3; [0029]-[0035]; [0075]; and LEI, Fig. 3D; [0020]-[0031]; [0042]; [0045]; [0051]-[0062]; [0083]; [0096]-[0097]).

As per claims 21-30, claims 21-30 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-6 and 9-12.

II. PERTINENT RELATED PRIOR ART
Chen et al. (US Pub.: 2016/0342492): discloses a USB Type-C connector that may be configure to DFP mode, UFP mode or  DRP mode, wherein in the DRP mode the USB interface dynamically switches between the DFP mode and the UFP mode accordingly.

III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-6, 9-12 and 21-30 have received a first action on the merits and are subject of a first action non-final.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 26, 2022